Davison, J.
This was a prosecution for an assault and battery with intent to murder. The indictment charges “ that A lbert Carder, on, &c., at, &c., did then and there unlawfully and feloniously, in a rude, insolent and angry manner, touch and strike one Ilarvey S. Dale, with intent then and there unlawfully and feloniously, and with premeditated malice, to kill and murder the said Ilarvey S. Dale, by shooting him in the back with a gun loaded with powder and shot, wdiich gun the said Albert Carder then held in his hands,” &c.
Defendant moved to quash the indictment; but the motion was overruled, and he excepted. Plea, not guilty. The issues -were submitted to the Court, who found the defendant guilty, &c., and having refused a hew trial, rendered judgment upon the finding. The indictment is said to be defective, because in charging the offense it omits the word “purposely.” We think otherwise. The code says: “Words used in the statute to define a public offense need not be *308strictly pursued; but other words conveying the same meaning may be used.” 2 R. S., §59, p. 368. The word “puiposely” is used in the statutory definition of murder; but it seems to us, that its meaning is fully expressed in this indictment by the words “ with intent.” And moreover the word “feloniously,” in the connection in which it is used in the pleading, seems to be identical in its import with the word “purposely.” We perceive no reason why the former word may not, in this instance, be held equivalent to the latter. The motion to quash was not well taken.
W. C. Wilson, for the appellant.
John L. Miller, for the State.
Again, it is said that the indictment was not properly returned into Court. There is no ground for this objection, because the record shows, affirmatively, that the indictment was found by the grand jury, indorsed by their foreman as “.a true bill,” and returned by them into open court.
The evidence is upon the record. We have examined it ■carefully, and are of opinion that it sustains the finding ol the Court.
Per Curiam. — The judgment is affirmed, with costs.